Order
PER CURIAM
Michael Collins appeals from the judgment modifying the child custody and child support provisions of his marital dissolution from Terrie Winkley-Collins. Appellant contends the circuit court erred in denying his motion to reopen the evidence, denying his motion to seal the judgment, and ordering the parties to be jointly and severally liable for guardian ad litem fees. Upon review of the briefs and the record, we find no error and affirm the judgment. Because a formal, published opinion would have no precedential value, we have provided the parties with a Memorandum explaining the reasons for our decision.
AFFIRMED. Rule 84.16(b).